--------------------------------------------------------------------------------

Exhibit 10.1



Confidential
Execution Version


SPONSOR LETTER AGREEMENT


This SPONSOR LETTER AGREEMENT (this “Agreement”), dated as of July 29, 2020, is
made by and among ARYA Sciences Holdings, a Cayman Islands exempted limited
company (the “Sponsor”), the other holders of ARYA Class B Shares set forth on
Schedule I hereto (the “Other Class B Holders”, and together with the Sponsor,
collectively, the “Class B Holders”), ARYA Sciences Acquisition Corp II, a
Cayman Islands exempted company (“ARYA”), and Cerevel Therapeutics, Inc., a
Delaware corporation (the “Company”). The Sponsor, the Other Class B Holders,
ARYA and the Company shall be referred to herein from time to time collectively
as the “Parties”. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Business Combination Agreement
(as defined below).


WHEREAS, ARYA, the Company and certain other Persons party thereto entered into
that certain Business Combination Agreement, dated as of the date hereof (as it
may be amended, restated or otherwise modified from time to time in accordance
with its terms, the “Business Combination Agreement”); and


WHEREAS, the Business Combination Agreement contemplates that the Parties will
enter into this Agreement concurrently with the entry into the Business
Combination Agreement by the parties thereto, pursuant to which, among other
things, (a) the Class B Holders will vote in favor of approval of the Business
Combination Agreement and the transactions contemplated thereby (including the
Domestication and the Merger) and (b) the Class B Holders will agree to waive
any adjustment to the conversion ratio set forth in the Governing Documents of
ARYA or any other anti-dilution or similar protection with respect to all of the
ARYA Class B Shares related to the transactions contemplated by the Business
Combination Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, each intending to be
legally bound, hereby agree as follows:


1.          Agreement to Vote.  Each Class B Holder hereby agrees to vote at any
meeting of the shareholders of ARYA, and in any action by written resolution of
the shareholders of ARYA, all of such Class B Holder’s ARYA Class B Shares
(together with any other Equity Securities of ARYA that such Class B Holder
holds of record or beneficially, as of the date of this Agreement, or acquires
record or beneficial ownership after the date hereof, collectively, the “Subject
ARYA Equity Securities”) in favor of the Transaction Proposals.


2.          Waiver of Anti-dilution Protection. Each Class B Holder hereby (a)
waives, subject to, and conditioned upon, the occurrence of the Closing (for
himself, herself or itself and for his, her or its, successors, heirs and
assigns), to the fullest extent permitted by law and the Amended and Restated
Memorandum and Articles of Association of ARYA, and (b) agrees not to assert or
perfect, any rights to adjustment or other anti-dilution protections with
respect to the rate that the ARYA Class B Shares held by him, her or it convert
into ARYA Class A Shares in connection with the transactions contemplated by the
Business Combination Agreement.

--------------------------------------------------------------------------------

3.          Transfer of Shares.


a.          Each Class B Holder hereby agrees that he, she or it shall not,
directly or indirectly, (i) sell, assign, transfer (including by operation of
law), place a lien on, pledge, dispose of or otherwise encumber any of his, her
or its Subject ARYA Equity Securities or otherwise agree to do any of the
foregoing (each, a “Transfer”), (ii) deposit any of his, her or its Subject ARYA
Equity Securities into a voting trust or enter into a voting agreement or
arrangement or grant any proxy or power of attorney with respect to any of his,
her or its Subject ARYA Equity Securities that conflicts with any of the
covenants or agreements set forth in this Agreement, (iii) enter into any
contract, option or other arrangement or undertaking with respect to the direct
or indirect acquisition or sale, assignment, transfer (including by operation of
law) or other disposition of any of his, her or its Subject ARYA Equity
Securities, (iv) engage in any hedging or other transaction which is designed
to, or which would (either alone or in connection with one or more events,
developments or events (including the satisfaction or waiver of any conditions
precedent)), lead to or result in a sale or disposition of his, her or its
Subject ARYA Equity Securities even if such Subject ARYA Equity Securities would
be disposed of by a person other than such Class B Holder or (v) take any action
that would have the effect of preventing or materially delaying the performance
of his, her or its obligations hereunder; provided, however, that the foregoing
shall not apply to any Transfer (A) to ARYA’s officers or directors, any
affiliates or family member of any of ARYA’s officers or directors, any members
or partners of the Sponsor or their affiliates, any affiliates of the Sponsor,
or any employees of such affiliates; (B) in the case of an individual, by gift
to a member of one of the individual’s immediate family or to a trust, the
beneficiary of which is a member of the individual’s immediate family, an
affiliate of such person or to a charitable organization; (C) in the case of an
individual, by virtue of laws of descent and distribution upon death of the
individual; (D) in the case of an individual, pursuant to a qualified domestic
relations order; (E) by private sales or transfers made in connection with the
transactions contemplated by the Business Combination Agreement; and (F) by
virtue of the Sponsor’s organizational documents upon liquidation or dissolution
of the Sponsor; provided, that any transferee of any Transfer of the type set
forth in clauses (A) through (F) must enter into a written agreement in form and
substance reasonably satisfactory to the Company agreeing to be bound by this
Agreement prior to the occurrence of such Transfer.


b.          In furtherance of the foregoing, ARYA hereby agrees to (i) place a
revocable stop order on all Subject ARYA Equity Securities subject to Section
3(a), including those which may be covered by a registration statement, and (ii)
notify ARYA’s transfer agent in writing of such stop order and the restrictions
on such Subject ARYA Equity Securities under Section 3(a) and direct ARYA’s
transfer agent not to process any attempts by the Class B Holder to Transfer any
Subject ARYA Equity Securities except in compliance with Section 3(a); for the
avoidance of doubt, the obligations of ARYA under this Section 3(b) shall be
deemed to be satisfied by the existence of any similar stop order and
restrictions currently existing on the Subject ARYA Equity Securities.


4.          Other Covenants. Each Class B Holder hereby agrees to be bound by
and subject to (i) Sections 5.3(a) (Confidentiality) and 5.4(a) (Public
Announcements) of the Business Combination Agreement to the same extent as such
provisions apply to the parties to the Business Combination Agreement, as if
such Class B Holder is directly a party thereto, and (ii) Section 5.6(b)
(Exclusive Dealing) of the Business Combination Agreement to the same extent as
such provisions apply to ARYA as if such Class B Holder is directly party
thereto.


5.          Termination of ARYA Class B Shares Lock-up Period.  Each Class B
Holder and ARYA hereby agree that effective as of the consummation of the
Closing (and not before), Section 5 of that certain Letter Agreement, dated June
4, 2020, by and among ARYA, the Class B Holders and certain other parties
thereto (the “Class B Holder Agreement”), shall be amended and restated in its
entirety as follows:


“5.          Reserved.”


The amendment and restatement set forth in this Section 5 shall be void and of
no force and effect with respect to the Class B Holder Agreement if the Business
Combination Agreement shall be terminated for any reason in accordance with its
terms.
2

--------------------------------------------------------------------------------

6.          Termination.  This Agreement shall automatically terminate, without
any notice or other action by any Party, and be void ab initio upon the earlier
of (a) the Effective Time; and (b) the termination of the Business Combination
Agreement in accordance with its terms.  Upon termination of this Agreement as
provided in the immediately preceding sentence, none of the Parties shall have
any further obligations or Liabilities under, or with respect to, this
Agreement.  Notwithstanding the foregoing or anything to the contrary in this
Agreement, (i) the termination of this Agreement pursuant to Section 6(b) shall
not affect any Liability on the part of any Party for a Willful Breach of any
covenant or agreement set forth in this Agreement prior to such termination or
Fraud, (ii) Sections 2, 5 and 10 (solely to the extent related to the foregoing
Sections 2 or 5) shall each survive the termination of this Agreement pursuant
to Section 6(a), and (iii) Sections 7, 8, 9 and 10 (solely to the extent related
to the following Sections 7 or 9) shall survive any termination of this
Agreement.  For purposes of this Section 6, (x) “Willful Breach” means a
material breach that is a consequence of an act undertaken or a failure to act
by the breaching Party with the knowledge that the taking of such act or such
failure to act would, or would reasonably be expected to, constitute or result
in a breach of this Agreement and (y) “Fraud” means an act or omission by a
Party, and requires: (A) a false or incorrect representation or warranty
expressly set forth in this Agreement, (B) with actual knowledge (as opposed to
constructive, imputed or implied knowledge) by the Party making such
representation or warranty that such representation or warranty expressly set
forth in this Agreement is false or incorrect, (C) an intention to deceive
another Party, to induce him, her or it to enter into this Agreement, (D)
another Party, in justifiable or reasonable reliance upon such false or
incorrect representation or warranty expressly set forth in this Agreement,
causing such Party to enter into this Agreement, and (E) causing such Party to
suffer damage by reason of such reliance.  For the avoidance of doubt, “Fraud”
does not include any claim for equitable fraud, promissory fraud, unfair
dealings fraud or any torts (including a claim for fraud or alleged fraud) based
on negligence or recklessness.


7.          No Recourse.  Except for claims pursuant to the Business Combination
Agreement or any other Ancillary Document by any party(ies) thereto against any
other party(ies) thereto, each Party agrees that (a) this Agreement may only be
enforced against, and any action for breach of this Agreement may only be made
against, the Parties, and no claims of any nature whatsoever (whether in tort,
contract or otherwise) arising under or relating to this Agreement, the
negotiation hereof or its subject matter, or the transactions contemplated
hereby shall be asserted against any Company Non-Party Affiliate or any ARYA
Non-Party Affiliate (other than the Class B Holders named as parties hereto, on
the terms and subject to the conditions set forth herein), and (b) none of the
Company Non-Party Affiliates or the ARYA Non-Party Affiliates (other than the
Class B Holders named as parties hereto, on the terms and subject to the
conditions set forth herein) shall have any Liability arising out of or relating
to this Agreement, the negotiation hereof or its subject matter, or the
transactions contemplated hereby, including with respect to any claim (whether
in tort, contract or otherwise) for breach of this Agreement or in respect of
any written or oral representations made or alleged to be made in connection
herewith, as expressly provided herein, or for any actual or alleged
inaccuracies, misstatements or omissions with respect to any information or
materials of any kind furnished in connection with this Agreement, the
negotiation hereof or the transactions contemplated hereby.


8.          Fiduciary Duties.  Notwithstanding anything in this Agreement to the
contrary, (a) each Class B Holder makes no agreement or understanding herein in
any capacity other than in such Class B Holder’s capacity as a record holder and
beneficial owner of the Subject ARYA Equity Securities, and not, in the case of
each Other Class B Holder in such Other Class B Holder’s capacity as a director,
officer or employee of any ARYA Party, and (b) nothing herein will be construed
to limit or affect any action or inaction by each Other Class B Holder or any
representative of the Sponsor serving  as a member of the board of directors (or
other similar governing body) of any ARYA Party or as an officer, employee or
fiduciary of any ARYA Party, in each case, acting in such person’s capacity as a
director, officer, employee or fiduciary of such ARYA Party.
3

--------------------------------------------------------------------------------

9.          No Third Party Beneficiaries.  This Agreement shall be for the sole
benefit of the Parties and their respective successors and permitted assigns and
is not intended, nor shall be construed, to give any Person, other than the
Parties and their respective successors and assigns, any legal or equitable
right, benefit or remedy of any nature whatsoever by reason this Agreement. 
Nothing in this Agreement, expressed or implied, is intended to or shall
constitute the Parties, partners or participants in a joint venture.


10.          Incorporation by Reference. Sections 8.1 (Non-Survival), 8.2
(Entire Agreement; Assignment). 8.3 (Amendment), 8.5 (Governing Law), 8.7
(Constructions; Interpretation), 8.10 (Severability), 8.11 (Counterparts;
Electronic Signatures), 8.15 (Waiver of Jury Trial), 8.16 (Submission to
Jurisdiction) and 8.17 (Remedies) of the Business Combination Agreement are
incorporated herein and shall apply to this Agreement mutatis mutandis.


[signature page follows]
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.



 
ARYA SCIENCES HOLDINGS II
         
By:
/s/ Adam Stone
   
Name:
Adam Stone
   
Title:
Chief Executive Officer
         
ARYA SCIENCES ACQUISITION CORP II
         
By:
/s/ Adam Stone
   
Name:
Adam Stone
   
Title:
Chief Executive Officer
         
CEREVEL THERAPEUTICS, INC.:
         
By:
/s/ N. Anthony Coles
   
Name:
N. Anthony Coles
   
Title:
Chief Executive Officer



[Signature Page to Sponsor Letter Agreement]


--------------------------------------------------------------------------------

 
CLASS B HOLDERS:
         
/s/ Todd Wider
   
Todd Wider
         
/s/ Chad Robins
   
Chad Robins
         
/s/ Jake Bauer
   
Jake Bauer



[Signature Page to Sponsor Letter Agreement]

--------------------------------------------------------------------------------

SCHEDULE I


Other Class B Holders



1.
Todd Wider

2.
Chad Robins

3.
Jake Bauer

--------------------------------------------------------------------------------